DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
The following is a final Office action in response to Applicant’s amended RCE submission filed on 11/29/2021.  Currently claims 1-15, 22-26 and 28-31 are pending and claims 1, 6, and 11 are independent.  Claims 1-3, 5-8, 10-13, 15, 25, and 28 have been amended from the previous claim set dated 5/10/2021.  No claims are newly added or cancelled.


Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained, though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-3, 6-8, 11-13, 22-26, and 28-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVore et al. (USPGPUB 2012/0072283) in view of Erman et al. (USPGPUB 2011/0307354) further in view of Ramer et al. (USPGPUB 2010/0312572).
Regarding claims 1, 6, and 11 (Amended), DeVore discloses a system, method (DeVore ¶ABS - systems and methods) implemented on at least one computing device, each computing device having at least one processor, storage, and a communication platform connected to a network for providing adaptive application searching (DeVore ¶19  - wherein conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices), and a machine readable non-transitory and tangible medium having information recorded (DeVore ¶11 - a computer-readable medium that includes instructions) to perform the steps of the method comprising: receiving, from a user device, an application search request generated by a user (DeVore ¶39 - wherein a recommendations server receives a request for one or more application recommendations from mobile application device where the user may requests recommendations via a user interface provided by application-recommendation application); obtaining, from a first database (DeVore Fig. 1-110 – Devore ¶22 - Collected data is stored in database 110 {i.e. first database} – Devore ¶67 - In block 901, subroutine 900 obtains (e.g. from database 110) a plurality of lists of applications that have been installed, liked, and/or mentioned by a respective plurality of users (e.g., subroutine 900 obtains user-application lists for a plurality of users)), first information associated with the user and the user's social network and/or the subroutine monitors one or more pre-determined web sites, blogs, microblogs, social networks. Such content sources are determined based on traffic, typical post quality, genre of posts - DeVore ¶17 - applications that a user has previously indicated that he or she enjoys, and applications a user's friends have indicated that they enjoy); obtaining, from a second database (DeVore Fig. 1 – Devore ¶31 - recommendations server 200 {i.e. second database} collects application-related data – Devore ¶38 - Periodically or on-demand, recommendations server 200 retrieves {i.e. obtains} application-related data 435 it has stored in database 110), second information associated with a plurality of applications that are recently trending determined based at least in part on the first information; analyzing the first information, and the second information to identify at least one of the plurality of applications relevant to the application search request (DeVore Fig. 10 – DeVore ¶75 - In subroutine block 1000 (see FIG. 10, discussed below), routine 500 generates a list of one or more recommended applications for the requesting user – DeVore ¶80 - the base recommendation score may be improved by adjusting it (or "boosting" it) according to one or more boost dimensions. For example, in one embodiment, the base recommendation scores may be boosted according to a "hotness" or "currentness" dimension {i.e. second information} and/or a "social" or "friends" dimension {i.e. first information}); generating a list including (DeVore ¶14 - FIG. 10 illustrates a subroutine for generating a list of one or more recommended applications for a requesting user in accordance with one embodiment)  the at least one identified application to be provided to the user as a response to the application search request (DeVore ¶39 - user requests recommendations via a web-based user interface or API provided by recommendations server. In still other embodiments, recommendations server may periodically or at certain times automatically generate and push one or more recommendations to the user); selecting one or more application recommendations based on the generated list (DeVore ¶91 - Referring again to FIG. 5, in block 525, routine 500 provides the list of recommended applications for display to the requesting user {i.e. selected recommendations}), the first information (DeVore ¶84 - In such embodiments, subroutine 1000 may determine a boost factor based on a social network or friendship dimension as follows), and the second information ( DeVore ¶17 - provide consumers with application recommendations based on a variety of vectors. Some of these vectors include the "hottest" applications currently being talked about on the web) in accordance with inputs from the user for customizing recommendations (DeVore ¶78 - In block 1020, subroutine 1000 determines whether the current similar application is recommendable. For example, a similar application may not be recommendable if the requesting user has previously indicated that he or she dislikes or is not interested in the similar application {i.e. user inputs for customization}. If the current similar application is not recommendable, then subroutine 1000 skips to ending loop block 1055, and iterates back to block 1015 to process the next similar application (if any)); and updating the first information associated with the user in the first database (DeVore ¶22 - Collected data is stored in database 110 {i.e. first database} - DeVore ¶46 - the application-recommendation application may be able to automatically determine which applications are installed, either by running in the background, by performing periodic scans, or the like. In such embodiments, an application-recommendation application may periodically update user-application data for a particular user)
Devore lacks receiving, from a user on a user device, an application search request specifying one or more search items and analyzing the one or more search items to identify at least one of the plurality of applications relevant to the application request; and installing one or more identified applications automatically on the user device based on usage of applications installed on the user device and other operational parameters associated with the user device.
Erman, from the same field of endeavor, teaches receiving, from a user on a user device (Erman ¶21 - The MD 110 is a mobile device suitable for use with the application recommendation capability. For example, MD 110 may be a smartphone, a cellular phone, or any other suitable mobile device), an application search request specifying one or more search items  and analyzing the one or more search items to identify at least one of the plurality of applications relevant to the application request (Erman ¶184 - A second search option 631.sub.B, for example, is a simple keyword search in which the user enters one or more keywords and selects a SUBMIT button in order to submit the one or more keywords, which are then compared against application information (e.g., application names, application types, application descriptions, application metadata, and the like, as well as various combinations thereof) in order to identify and display applications that match the entered keyword(s)); and installing one or more identified applications automatically on the user device (Erman ¶45 - The MD 110 stores the recommended application information for presentation to the user via MD 110. In one embodiment, in which the recommended application information includes an application executable of a recommended application, the application executable is automatically installed on MD 110) based on usage of applications installed on the user For example, the installed applications may be arranged in an order from most frequently used to least frequently used, in an order from most recently purchased to least recently purchased, in alphabetical order based on application name, and the like, as well as various combinations thereof) and other operational parameters associated with the user device (Erman ¶44 - where a relatively large amount of memory is available on the mobile device of the user, applications executables may be provided with the recommended application information).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore by including the automatic installation and analysis techniques of Erman because Erman discloses a way to automatically install an application taking into account the capabilities of the device, which enables easier use of a mobile device.  Additionally, DeVore further details that “a list of applications installed on mobile application device 300 in accordance with one embodiment (DeVore ¶92)” so it would be obvious to consider including the additional techniques that Erman discloses and install the applications automatically.
DeVore further lacks one or more of the at least one identified application is displayed with additional content determined based on a criterion associated with a provider of the additional content and a communication network used by the user device being satisfied.
Ramer, from the same field of endeavor, teaches one or more of the at least one identified application is displayed with additional content determined based on a criterion associated with a provider of the additional content and a communication The carrier business rules 158 of the wireless provider 108 may be associated with, or included in, the mobile search host facilities 114. These rules may govern what content users may access (e.g., walled garden vs. non-walled garden), where within the user interface sponsor logos and links are placed, which sponsor facilities are included, rules for the inventory of advertisements, rules allowing categories of transactions by users (e.g., based on access conditions, employer controls, parental controls, or the like) and managing auctions. In the instance of duplicate information occurring in a search result, the preferred provider's content may be given priority over others) and based on a determination whether a network operator associated with at least one of the one or more identified applications is the same as a provider providing a communication network service to the user device generate a list (Ramer ¶164 - A walled garden database 132 may be associated with a wireless provider and a mobile communication facility 102 according to an aspect of the present invention. The walled garden 132 refers to subset of carrier business rules 130 that determine the type of access to wireless content that a user is permitted. The walled garden may limit the scope of permitted content to a pre-defined content set that is determined by the wireless provider 108. For example, a wireless provider 108 may license content from third parties and offer the provider's subscribers a bundled package of the licensed content, while restricting access to other content. The wireless provider 108 may direct the content layout, authentication, royalty tracking and reporting, billing, quality of service, etc. through the provider's carrier business rules, or this function may be outsourced to a third party. The walled garden 132 permits a wireless provider 108 to offer its subscribers a suite of content as part of the subscriber's wireless basic account, thereby eliminating the need for the subscriber to individually pay for discrete licensed products within the licensed content package. The walled garden 132 restricts the choice of content that is available to subscribers. Typically, the wireless provider 108 is compensated for content distribution in a form of revenue split between itself and the licensed content providers - Ramer ¶779 - In embodiments, a method may be used for providing walled garden search results and open network search results to a mobile communication facility 102 as a result of a search performed on the mobile communication facility 102. The walled garden search results may be highlighted and listed prior to other content. The walled garden search results may include provider content that is not included within an initial amount of content provided from the open network search results, where the provider content includes music, games, video, ringtones, downloads, or other content adapted for purchase).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore by including the sponsored content techniques of Ramer because Ramer discloses “improved methods and systems for combining mobile and transcoded content in a mobile search result (Ramer ¶3).  Additionally, DeVore further details “systems and methods for recommending applications to mobile device users (DeVore ¶2)” so it would be obvious to consider including the additional sponsored content techniques that Ramer discloses because it would lead to improved content being delivered for a mobile application recommendation.



Regarding claims 2, 7, and 12 (Amended), DeVore in view of Erman further in view of Ramer discloses the application search request includes at least one of: a query initiated by the user or an automatically initiated application search request (DeVore ¶39 - recommendations server may periodically or at certain times automatically generate and push one or more recommendations to the user) and wherein the first information further includes at least one of: user device information, a profile associated with the user, and trending data associated with the user (DeVore ¶22 - In some embodiments, database 110 may also store other information related to user accounts and/or devices).
Regarding claims 3, 8, and 13 (Amended), DeVore in view of Erman further in view of Ramer discloses a method, system for providing adaptive application searching (DeVore ¶19  - wherein conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices)
Ramer further teaches based on a determination that a network operator associated with another one of the one or more identified applications is different from the provider providing the communication network service to the user device, excluding the another one of the one or more identified applications from the list (Ramer ¶164 - A walled garden database 132 may be associated with a wireless provider and a mobile communication facility 102 according to an aspect of the present invention. The walled garden 132 refers to subset of carrier business rules 130 that determine the type of access to wireless content that a user is permitted. The walled garden may limit the scope of permitted content to a pre-defined content set that is determined by the wireless provider 108. For example, a wireless provider 108 may license content from third parties and offer the provider's subscribers a bundled package of the licensed content, while restricting access to other content {i.e. exclude content}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore by including the sponsored content techniques of Ramer because Ramer discloses “improved methods and systems for combining mobile and transcoded content in a mobile search result (Ramer ¶3).  Additionally, DeVore further details “systems and methods for recommending applications to mobile device users (DeVore ¶2)” so it would be obvious to consider including the additional sponsored content techniques that Ramer discloses because it would lead to improved content being delivered for a mobile application recommendation.
Regarding claims 22, 23, and 24 (Previously Presented), DeVore in view of Erman further in view of Ramer discloses the plurality of applications are viewed or downloaded by the user and the user's friends in the social network (DeVore ¶34-35 - application-recommendation applications provide a user interface or other facility to collect "like" and/or "dislike" indications from the user of mobile application device 300 about one or more applications. Recommendations server provides a web-based user interface and/or an Application Programming Interface ("API") for collecting information such as applications that are installed on mobile application device, as well as "like" and/or "dislike" indications - DeVore ¶34-35 - subroutine integrates with a social networking service that may indicate one or more "friend" type users associated with the current user. The subroutine determines a boost factor based on a social network or friendship dimension as follows. Such a friendship boost calculation may be enhanced by weighting the user's friends according to an authority metric such as the number of friends that two users have in common. (The more friends in common, the more likely the two users are to care about each other's application preferences)).
Regarding claim 25 (Amended), DeVore in view of Erman further in view of Ramer discloses a system, method (DeVore ¶ABS - systems and methods) implemented on at least one computing device, each computing device having at least one processor, storage, and a communication platform connected to a network for providing adaptive application searching (DeVore ¶19  - wherein conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices).
Ramer further teaches the additional content is an advertisement that displayed adjacent to the at least one identified application (Ramer Fig. 20 – 2002a - ¶872 - The potential search results that may be presented to the user's mobile communication facility 102 may include advertisements 2002a, 2002b).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore by including the sponsored content techniques of Ramer because Ramer discloses “improved methods and systems for combining mobile and transcoded content in a mobile search result (Ramer ¶3).  Additionally, DeVore further details “systems and methods for recommending applications to mobile device users (DeVore ¶2)” so it would be obvious to consider including the additional 
Regarding claim 26 (Previously Presented), DeVore in view of Erman further in view of Ramer discloses a system, method (DeVore ¶ABS - systems and methods) implemented on at least one computing device, each computing device having at least one processor, storage, and a communication platform connected to a network for providing adaptive application searching (DeVore ¶19  - wherein conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices).
Erman further teaches the other operational parameters associated with the user device includes one of a power/memory requirement, power consumption, and bandwidth requirement (Erman ¶44 - In one embodiment, the types and/or the amount of the recommended application information provided to a user may depend on the memory constraints associated with the mobile device of the user).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore by including the automatic installation and analysis techniques of Erman because Erman discloses a way to automatically install an application taking into account the capabilities of the device, which enables easier use of a mobile device.  Additionally, DeVore further details that “a list of applications installed on mobile application device 300 in accordance with one embodiment (DeVore ¶92)” so it would be obvious to consider including the additional techniques that Erman discloses and install the applications automatically.
Regarding claim 28 (Amended), DeVore in view of Erman further in view of Ramer discloses a system, method (DeVore ¶ABS - systems and methods) implemented on at least one computing device, each computing device having at least one processor, storage, and a communication platform connected to a network for providing adaptive application searching (DeVore ¶19  - wherein conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices).
Ramer further teaches the one or more of the at least one identified application displayed with additional content is assigned a higher priority with respect to other applications included in the generated list (Ramer ¶128 - The carrier business rules 158 of the wireless provider 108 may be associated with, or included in, the mobile search host facilities 114. These rules may govern what content users may access (e.g., walled garden vs. non-walled garden), where within the user interface sponsor logos and links are placed, which sponsor facilities are included, rules for the inventory of advertisements, rules allowing categories of transactions by users (e.g., based on access conditions, employer controls, parental controls, or the like) and managing auctions. In the instance of duplicate information occurring in a search result, the preferred provider's content may be given priority over others). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore by including the sponsored content techniques of Ramer because Ramer discloses “improved methods and systems for combining mobile and transcoded content in a mobile search result (Ramer ¶3).  Additionally, DeVore 
Regarding claims 29, 30, and 31 (Previously Presented), DeVore in view of Erman further in view of Ramer discloses the inputs for customizing application recommendations select what application recommendations to be received, how application recommendations to be received, and/or what information to be used as the basis to select application recommendations (DeVore ¶78 - In block 1020, subroutine 1000 determines whether the current similar application is recommendable. For example, a similar application may not be recommendable if the requesting user has previously indicated that he or she dislikes or is not interested in the similar application {i.e. what recommendations to be received}. If the current similar application is not recommendable, then subroutine 1000 skips to ending loop block 1055, and iterates back to block 1015 to process the next similar application (if any)).
  
Claims 4, 5, 9, 10, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVore et al. (USPGPUB 2012/0072283) in view of Erman et al. (USPGPUB 2011/0307354) further in view of Ramer et al. (USPGPUB 2010/0312572) further in view of Cantrell (US PATENT 8,832,681).
Regarding claims 4, 9, and 14 (Previously Presented), DeVore in view of Erman further in view of Ramer discloses a system, method (DeVore ¶ABS - systems and methods) implemented on at least one computing device, each computing device wherein conventional computer components, including a processor, memory storage devices for the processor, connected display devices and input devices), and a machine readable non-transitory and tangible medium having information recorded (DeVore ¶11 - a computer-readable medium that includes instructions) to perform the steps of the method comprising: receiving, from a user device, an application search request generated by a user (DeVore ¶39 - wherein a recommendations server receives a request for one or more application recommendations from mobile application device where the user may requests recommendations via a user interface provided by application-recommendation application).
DeVore in view of Erman further in view of Ramer lacks synchronizing the one or more installed applications on other devices of the user.
Cantrell, from the same field of endeavor, teaches synchronizing the one or more installed applications on other devices of the user (Cantrell col. 5, lines 14-26 - data associated with the software applications 108a and 108b can be synchronized between the desktop computing device 102 and the handheld computing device 104 when the two computing devices 102, 104 are within proximity of each other. The device profiles shared between the handheld computing device 104 and the desktop computing device 102 can, for example, include a list of software programs which have already been installed upon the handheld computing device 104 using a software package stored within the desktop computing device 102 or vice-versa).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the application recommendation methodology/system of DeVore as modified above by including the application distribution techniques of Cantrell because Cantrell discloses “Software applications can be optimized to run upon different devices depending upon the hardware and/or software capabilities of each device (Cantrell Col 2 Row 37)”.   Additionally, DeVore further details “a list of applications installed on mobile application device 300 in accordance with one embodiment (DeVore ¶92)” so it would be obvious to consider including the additional distribution/installation techniques that Cantrell discloses because it would potentially optimize the performance of the recommended application.
Regarding claims 5, 10, and 15 (Amended), DeVore in view of Erman further in view of Ramer further in view of Cantrell discloses providing the one or more application recommendations and the at least one identified application to the user as a response to the application search request (DeVore ¶39 - user requests recommendations via a web-based user interface or API provided by recommendations server. In still other embodiments, recommendations server may periodically or at certain times automatically generate and push one or more recommendations to the user).


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the 35 USC § 103 rejections from the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to the carrier being associated with the application and certain exclusivity associated with that carrier/application relationship.  In light of this amendment, Examiner agrees that the previously cited references did not specifically cite to this, however the amendment necessitated further consideration.  As a result of this further consideration, the prior art was found to disclose these new limitations and is now cited (Ramer ¶164 and ¶779 as cited above).  In light of this, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624